Citation Nr: 1615888	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  12-20 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include retinopathy, to include as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus.

4.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus.

5.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus. 

6.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1964 to December 1967. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from November 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran perfected an appeal of the claim for service connection for PTSD in January 2006.  Subsequently, in a January 2009 rating decision, the RO granted service connection for PTSD and major depressive disorder and assigned a 50 percent disability evaluation effective April 30, 2002.   In April 2009, the Veteran filed a notice of disagreement (NOD) with the evaluation and effective date assigned for the grant of PTSD and major depressive disorder, requesting an effective date of May 22, 2000.  In a November 2009 rating decision, the RO assigned an effective date of May 22, 2000, for the grant of service connection for PTSD and major depressive disorder.  As to the effective date issue, the November 2009 rating decision represents a full grant of that benefit and that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  With regard to the claim for an increased rating for PTSD and major depressive disorder, the Board will address the issue below.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the claims of entitlement to an initial evaluation in excess of 10 percent for tinnitus and entitlement to an initial evaluation in excess of 50 percent for PTSD and major depressive disorder, the Board finds that further action from the AOJ is necessary.  In response to an October 2001 rating decision granting service connection for hearing loss and tinnitus and assigning a 10 percent disability rating, the Veteran filed an NOD in January 2002.  While the AOJ issued a statement of the case (SOC) addressing the issue of an increased rating for hearing loss in April 2003 and the Veteran ultimately withdrew his appeal as to that issue in June 2003, the AOJ has not yet addressed the issue of an increased rating for tinnitus.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Likewise, as discussed above, in April 2009 the Veteran filed an NOD with the January 2009 rating decision granting service connection for PTSD and major depressive disorder and assigning a 50 percent disability evaluation effective April 30, 2002.  While the AOJ granted an earlier effective date of May 22, 2000, for the grant of service connection, it has not yet issued as to the issue of an increased rating for PTSD.  Accordingly, the issues are remanded to the AOJ. 

As to service connection for retinopathy, erectile dysfunction, and bilateral lower and upper extremity peripheral neuropathy, the Veteran essentially contends these disabilities are secondary to service-connected type II diabetes mellitus.  He was afforded multiple examinations; however they were inadequate.  He was afforded an examination in April 2012 for his eyes, the report of which reflects diagnoses of cataracts, astigmatism, and presbyopia.  The examiner noted that the Veteran was diabetic but there was no retinopathy.  An addendum report was obtained in May 2012, the report of which shows that the Veteran had normal age-related cataracts, and based on his age and level of vision, it was less likely than not due to diabetes mellitus.  The Board finds that the record is incomplete as the examiner failed to indicate whether any of the Veteran's other currently diagnosed eye disabilities are secondary to his diabetes mellitus, and whether his cataracts disability is aggravated by diabetes mellitus.  Therefore, he must be afforded another examination.  

As to erectile dysfunction, an April 2012 VA examination report noted a current diagnosis with an onset date of 2004.  While the examiner initially indicated that it was at least as likely as not that erectile dysfunction was due to diabetes mellitus, later the examiner noted that it was not as likely as not that the dysfunction was due to diabetes mellitus.  It was noted that the etiology of the dysfunction was due to hypertensive medications since it began well before the diagnosis of diabetes mellitus.  Due to the internal discrepancy, the Veteran should be provided another examination, to include discussion of any aggravation of the claimed disability. 

As to the claims for bilateral upper and lower extremity peripheral neuropathy, the April 2012 VA examination report initially reflects a diagnosis of diabetic peripheral neuropathy.  However, later the report shows that the Veteran had neither upper extremity nor lower extremity peripheral neuropathy.  It was noted that EMG studies were not performed.  An addendum report was obtained in May 2012.  The examiner indicated that after reviewing her April 2012 notes that it was at least as likely as not that the Veteran's sciatica, caused by his degenerative disc disease of the lumbar spine, caused pain in his legs and not his diabetes.  She noted that the onset of the Veteran's diabetic peripheral neuropathy was pain in his legs and feet for over 10 years, he had low back disability, experienced nightly cramps in
his legs, had episodes of severe pain in his feet and moderate pain in his
hands, had mild tingling in his hands and severe tingling in his feet, and took medication for his sciatica.  The Board finds that the record is unclear as to the nature and etiology of the Veteran's disability.  Initially, there is conflicting notations as to the nature of any current peripheral neuropathy, and there is no indication if the Veteran's neurological disability is aggravated by his diabetes mellitus.  Accordingly, the Veteran should be afforded another examination, to include any necessary testing therein.  

Finally, all outstanding records must be obtained on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide or authorize the release of any records of non-VA health care providers who have provided treatment for his disabilities on appeal.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include any treatment records dated from June 2012 to the present.

2.  The AOJ should issue an SOC addressing the issues of entitlement to an initial evaluation in excess of 10 percent for tinnitus and entitlement to an initial evaluation in excess of 50 percent for PTSD and major depressive disorder.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the matters will be returned to the Board for appellate consideration only if he perfects a timely appeal.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any eye disability to include cataracts and retinopathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed eye disability is related to service.  

The examiner should also opine as to whether it is at least as likely as not (a 50 percent probability or more) that any current eye disability is either caused by or permanently aggravated by his service-connected diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of erectile dysfunction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that erectile dysfunction is related to service, to include as a result of conceded exposure to herbicides.  

The examiner should also opine as to whether it is at least as likely as not (a 50 percent probability or more) that erectile dysfunction is either caused by or permanently aggravated by his service-connected diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral upper and/or lower extremity peripheral neuropathy.  Any and all studies, tests, and evaluations, which may include EMG testing, deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any bilateral upper and/or lower extremity peripheral neuropathy is related to service, to include as a result of conceded exposure to herbicides.  

The examiner should also opine as to whether it is at least as likely as not (a 50 percent probability or more) that of any bilateral upper and/or lower extremity peripheral neuropathy is either caused by or permanently aggravated by his service-connected diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




